Citation Nr: 0110333	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
chronic anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1940 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's chronic anxiety reaction is productive of 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for 
chronic anxiety reaction have been met; the criteria for an 
evaluation in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Code 9400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 50 percent evaluation assigned 
to his service connected anxiety reaction is inadequate to 
reflect its current level of severity.  He notes that he 
participated in combat on many occasions during World War 
Two.  The veteran says that he currently seeks to avoid other 
people, and that he has problems controlling his anger.  He 
reports having suicidal ideations, as well as making some 
plans.  The veteran states that he also has nightmares, 
feelings of guilt, and anxiety over his future.  He argues 
that these symptoms merit an evaluation in excess of 50 
percent.  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
psychoneurosis, war neurosis from combat, was granted in a 
May 1945 rating decision.  A 50 percent evaluation was 
assigned for this disability.  This evaluation was decreased 
to 30 percent in an August 1946 rating decision, and to 10 
percent in an August 1953 rating decision.  It was increased 
to the current 50 percent evaluation in a January 1962 rating 
decision, which characterized the veteran's disability as 
anxiety reaction.  

The veteran's disability is evaluated under the rating code 
for generalized anxiety disorder.  Generalized anxiety 
disorder is rated under the General Rating Formula for Mental 
Disorders.  According to this formula, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to   require 
continuous medication, a zero percent evaluation is merited.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

VA treatment records dated from December 1998 to October 1999 
are contained in the claims folder.  These show treatment for 
several disabilities, including the veteran's service 
connected psychiatric disability.  April 1999 records show 
that the veteran was very concerned about his driving 
ability.  He admitted that he was thinking of suicide on a 
more frequent basis, and that he had considered several 
plans.  He said that this scared him and that he did not want 
to act upon his plans, and he became tearful when speaking of 
them.  May 1999 records include a diagnosis of PTSD with 
depression.  Additional May 1999 records indicate that the 
veteran felt somewhat liberated by having an opportunity to 
discuss his combat experiences.  He had guilt and nightmares, 
and continued to experience suicidal thoughts without intent.  
The diagnoses included PTSD with recurrent depression.  

The record includes a July 1999 letter from a VA 
psychiatrist.  She states that she began treating the veteran 
for depression in 1989.  At the time, he was absorbed with 
his wife's illness, and he became severely depressed with 
recurrent suicidal thoughts after her death in 1992.  During 
his treatment, it was discovered that the veteran endorsed 
all the classical symptoms of post-traumatic stress disorder 
(PTSD) related to his experiences in World War Two.  For 
example, he felt guilt about not being able to help some 
sailors after their ship had been sunk.  Currently, the 
veteran continued to have chronic disabling symptoms of PTSD 
with a super-imposed major depressive disorder.  He was very 
compliant with treatment, and had good family support from 
his two adult sons.  The veteran was very concerned about 
becoming a burden to his family, and he worried constantly 
about becoming physically and emotionally disabled like his 
wife.  The psychiatrist stated that given the chronicity and 
severity of the veteran's psychiatric disorder, she strongly 
supported an increased evaluation for his disability.  

The veteran was afforded a VA psychiatric examination in 
August 1999.  His combat experiences during World War Two 
were noted, as was his history of suicide threats during 
service.  The veteran had a history of a psychiatric 
hospitalization during service, but had not been hospitalized 
since discharge.  He had worked in the insurance business for 
approximately 20 years, and then worked as a trouble shooter 
for a machinery company for 13 years until retirement.  He 
was currently under treatment for his disability with the VA, 
and had been so for the past ten years.  The veteran reported 
that he was afraid he would commit suicide.  He was worried 
about becoming a burden on his children, as well as driving 
his car in an irresponsible manner and injuring someone else.  
He did not have any close friends, but occasionally attended 
a senior citizens group at the urging of his psychiatrist.  
His sleep was good.  The veteran worried constantly about 
what was going to happen to him.  He admitted that he was 
depressed most of the time, and that he was always anxious.  
Loud noises and sudden movements bothered him.  He tried to 
avoid thinking about the war, and he avoided viewing anything 
that might remind him of it.  Except for his family, he 
tended to keep to himself.  On examination, the veteran was 
cooperative and friendly, and was very talkative.  He seemed 
anxious.  The veteran did not have any evidence of psychotic 
thought, mood, or perceptual disorder.  He seemed depressed 
and discouraged about his future.  The veteran was not 
actively suicidal, but he believed he might kill himself in 
the future in order not to be a burden to his family.  His 
sensorium and memory were intact, and his intelligence was in 
the average range.  The veteran's judgment and insight were 
only fair.  The diagnoses included generalized anxiety 
disorder, with some elements of PTSD due to extensive combat 
experiences.  The examiner stated that the veteran's score on 
the Global Assessment of Functioning (GAF) scale was 50, and 
opined that his symptoms operated in the serious symptom 
range.  

The veteran completed a VA Primary Care Questionnaire in 
October 1999.  He admitted to feeling depressed for more than 
one day in the past week.  He agreed that he had experienced 
two consecutive weeks or more of depression and loss of 
interest in pleasurable things in the past year, and said 
that there had been a time in his life he had felt depressed 
for most of a two year period.  However, the veteran denied 
feeling depressed or sad for much of the time during the past 
year.  The questionnaire further noted that the veteran 
admitted being bothered by repeated memories, thoughts, and 
images of the bad things that had happened to him.  He also 
admitted feeling distant and cut off from other people, as 
well as super-alert or watchful.  

The veteran was afforded a hearing before the undersigned 
member of the Board in Washington, D.C., in March 2001.  He 
testified that he experienced problems with suicidal 
ideations, obsessional rituals, depression, family relations, 
judgment, mood, and impaired impulse control with violence.  
The veteran noted that he takes two medications for his 
disability.  He had retired from his last job, but he did so 
in part because he believed that he was going to be fired.  
The veteran testified that this was because he has problems 
being around others.  He had retired at age 62, and was 
currently 78.  His VA doctor had recommended hospitalization, 
but he refused because he was afraid he would be placed in a 
locked ward.  The veteran said that he did not commit suicide 
due to his children and grandchildren, but he did note that 
he had some plans.  He reported an incident in which he 
almost got into a fight with a truck driver and a policeman 
on the highway.  The veteran spent most of his day at home 
alone listening to the radio.  He would visit a senior 
citizens center about once a month and go to church every 
week with his son, but it was very rare that he would 
socialize on any other occasions.  He did not have any 
problems sleeping.  The veteran had good relationships with 
his children and grandchildren.  He used to have problems 
with drinking, but he quit 10 years ago.  He reported having 
panic attacks in which he just had to get away from other 
people.  The veteran added that he would often neglect 
bathing or shaving for several days.  He also indicated that 
he experiences crying spells.  See Transcript. 

After careful consideration of the veteran's testimony and 
the medical evidence, the Board finds that entitlement to a 
70 percent evaluation is merited for his service connected 
anxiety reaction.  The medical records show that the veteran 
has a history of suicidal ideations dating from 1992, and 
that he has even made some plans.  The July 1999 letter from 
the veteran's VA psychiatrists, the VA treatment records from 
1999, and the August 1999 VA examination all note that the 
veteran is depressed.  The Board believes that this indicates 
the veteran is experiencing near continuous depression.  
Although the veteran has a good relationship with his 
children and grandchildren, he rarely socializes, and does 
not have any close friends.  He testified that he neglects 
his hygiene for days at a time, and gave an example of 
impaired impulse control that nearly led to violence.  The 
August 1999 VA examiner assigned the veteran a score of 50 on 
the GAF scale.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 41 to 50 indicates serious 
symptoms such as suicidal ideation, or serious impairment in 
social, occupational, or school functioning such as not 
having friends, or an inability to keep a job.  Ibid.  The 
Board finds that the veteran's symptoms result in 
occupational and social impairment with deficiencies in most 
areas, which warrants a 70 percent evaluation.  In reaching 
this decision, the Board recognizes that not all of the 
symptoms contained in the General Rating Formula for Mental 
Disorders at 70 percent have been demonstrated.  However, the 
Board concludes that the veteran's overall symptomatology 
more nearly resembles that required for a 70 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9400.  

The Board has also considered entitlement to a 100 percent 
evaluation for the veteran's anxiety reaction, but the 
evidence does not demonstrate total occupational or social 
impairment.  There is no evidence of gross impairment in the 
veteran's thought processes or communication ability.  The 
August 1999 VA examination was negative for delusions or 
hallucinations.  There is no record of grossly inappropriate 
behavior, and although the veteran has suicidal ideations, 
none of his examiners have expressed an opinion that he is in 
danger of hurting himself.  The veteran testified that he 
lives alone, and that he cooks and cares for himself.  His 
memory and sensorium are intact.  He has been retired from 
work for many years.  Therefore, as the veteran has not 
displayed any of the symptoms that would tend to demonstrate 
total occupational and social impairment, a 100 percent 
evaluation is not warranted.  38 C.F.R. § 4.130, Code 9400.  


ORDER

Entitlement to a 70 percent evaluation for chronic anxiety 
reaction is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

